Citation Nr: 1214217	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  06-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary alveolar proteinosis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

5.  Entitlement to service connection for pruritis and bronchitis.

6.  Entitlement to service connection for skin lupus (discoid).

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for low back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to August 1987 with subsequent service in the Air Force Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2011 the Veteran testified during a hearing at a VA office in San Antonio, Texas before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the Veteran's request the record was held open for an additional 90 days, and in a February 21, 2012 letter the Veteran was granted until March 21, 2012 to submit additional evidence in this appeal.

The issues of entitlement to service connection for pulmonary alveolar proteinosis, entitlement to service connection for COPD, and entitlement to service connection for skin lupus (discoid) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his August 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that withdrawal of appeal of the issues of entitlement to service connection for sinusitis, rhinitis, pruritis, bronchitis, bilateral hearing loss, and low back disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for sinusitis, rhinitis, pruritis, bronchitis, bilateral hearing loss, and low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative at the August 2011 Board hearing, indicated a desire to withdraw the issues of entitlement to service connection for sinusitis, rhinitis, bronchitis, pruritis, bilateral hearing loss, and low back disability.  Hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to the sinusitis, rhinitis, bronchitis, pruritis, bilateral hearing loss, and low back disability issues and they are dismissed.


ORDER

The appeal of the issues of entitlement to service connection for sinusitis, rhinitis, bronchitis, pruritis, bilateral hearing loss, and low back disability are dismissed.


REMAND

The Veteran asserts that he has pulmonary alveolar proteinosis, COPD, and skin lupus (discoid) related to spots on his lungs that were found at the time of his June 1987 service separation examination.

In his July 2006 notice of disagreement the Veteran stated, in pertinent part, as follows:

Upon joining the United States Marine Corps in August 1983, I had been healthy, efficient, and self-sufficient.  My doctor at my Exit Examination of the Marine Corps, June 1987, had explained that I had SPOTS on my lungs and that this information would be entered in my medical records if I was having problems later down the road.  This is later down the road and I am having problems.

A review of the various RO adjudications in the claims file reveals that the Veteran's assertion regarding his June 1987 service separation examination ("that I had SPOTS on my lungs") has not been addressed in either a positive or negative manner.  Moreover, while a "Discharge exam from June 1987" was discussed in the July 2006 rating decision in relation to the Veteran's low back disability, the claims file as currently constituted does not contain a service separation examination of the Veteran dated in June 1987.  An attempt to obtain this record should be made.

Based on the circumstances of this case, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide, if in his possession, a copy of his June 1987 service discharge examination.

2.  The AOJ should contact the relevant custodian(s) of the Veteran's service treatment records and attempt to obtain a copy of the Veteran's service separation examination from his August 1983 to August 1987 period of active service.  A list of the attempts made and the results should be documented and associated with the claims file.

3.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has pulmonary alveolar proteinosis, COPD, or skin lupus (discoid) that had its onset in service or is otherwise related to his military service including claimed exposure to asbestos in service.  The rationale for any opinion expressed must be set forth.

4.  The AOJ should then readjudicate the remaining issues on appeal.  In doing so, the AOJ must specifically address the Veteran's contentions concerning his June 1987 service separation examination.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


